Citation Nr: 1424305	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to independent living services under Title 38, United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 determination rendered by the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs Medical Center (VAMC) in Spokane, Washington, the agency of original jurisdiction (AOJ).  In that determination, the Veteran's case was placed in discontinued status by a VA psychologist.

In August 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.

In December 2010, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2011 Order, the Court vacated the December 2010 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In December 2011, the Veteran was offered the opportunity for a new Board hearing.  The Veteran did not respond and his attorney at the time indicated in a January 2012 telephone conversation that he did not desire such a hearing.

In May 2012, the Board remanded the claim for further development.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative and documents duplicative of those in the paper file.  VBMS contains duplicative documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In April 2014, the Veteran requested a travel board hearing before a member of the Board at the local RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



